Citation Nr: 9916319	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-24 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes ("pension").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to June 
1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  A hearing was held before the undersigned 
Member of the Board at the RO in November 1998.  

The appeal was docketed at the Board in 1995.  


REMAND

The veteran contends, in substance, that the collective 
disablement occasioned by his several disabilities precludes 
him from securing or maintaining substantially gainful 
employment.  

At his above-cited personal hearing, the veteran indicated 
that, while incarcerated in an unspecified prison in 1997-
1998, he had been treated for tuberculosis ("TB").  He also 
indicated that, subsequent to his release from prison, he 
apparently received treatment for the tuberculosis at the 
Wade Park VA Medical Center in Cleveland, Ohio.  However, the 
RO has not, as of yet, procured any of the clinical records 
which were presumably prepared in conjunction with the 
foregoing treatment.  Further development to facilitate the 
accomplishment of the same is, therefore, specified below.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request him to specify the name and 
address of the prison at which he was an 
inmate in 1997-1998 as well as the 
approximate date(s) on which he was 
reportedly treated for tuberculosis.  
Thereafter, in light of the response (if 
any) received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain (from 
the prison or any affiliated records 
repository) copies of all related 
clinical records.  In any event, the RO 
should take appropriate action to procure 
copies of any records reflecting 
treatment rendered the veteran in 1997 
and thereafter at the Wade Park VA 
Medical Center in Cleveland, Ohio.  The 
copies of any records so acquired should 
then be associated with the veteran's 
claims file.  

2.  Thereafter, on condition that any 
records received pursuant to the 
development specified in the preceding 
numerical directive document that the 
veteran was in fact treated for 
tuberculosis, the RO should, in such 
event, then arrange for the veteran to 
undergo pertinent examination by VA to 
ascertain the present severity of such 
disease (or any residual disablement 
related thereto).  With respect to such 
examination, any special diagnostic 
studies deemed necessary should also be 
performed, and the claims folder should 
be made available to the examiner for 
review prior to the examination.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above and upon 
evaluating all of the veteran's 
nonservice-connected disabilities, to 
specifically include tuberculosis, if 
applicable, the RO should readjudicate 
the veteran's claim for pension.  In 
undertaking the foregoing readjudication, 
the RO should give appropriate 
consideration to the provisions of 
38 U.S.C.A. § 1502(a)(1) (West 1991) and 
38 C.F.R. §§ 3.321(b)(2), 4.15 and 4.17 
(1998).  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case which 
includes a discussion of the average 
person standard and unemployability 
standard by which a permanent and total 
disability rating for pension purposes 
may be assigned.  The veteran should also 
be provided appropriate notice of the 
requirements to perfect an appeal with 
respect to any issue(s) addressed therein 
which does not appear on the title page 
of this decision. 

Thereafter the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









